Citation Nr: 0425809	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The veteran requested a 
videoconference before a Veterans Law Judge in October 2002.  
In January 2004 he requested a VA examination in lieu of the 
hearing requested.  He failed to report for a VA examination 
scheduled in March 2004.  By correspondence received in 
August 2004 he indicated that he missed the March 2004 
examination because he was incarcerated; he added that he was 
still incarcerated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

In the correspondence received in August 2004, the veteran 
noted that alleged pertinent treatment records from the VA 
medical facility in El Paso, Texas had not been associated 
with the claims folders.  He indicated that these outstanding 
medical records were dated from December 2002 to August 2003.  
VA treatment records are deemed to be evidence of record, and 
must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c).
In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
facility in El Paso, Texas for the period 
from December 2002 through August 2003.  
If for any reason the records cannot be 
obtained, the reason should be noted in 
the record.  

2.  After the development ordered above 
is completed, as well as any other action 
deemed necessary (i.e. additional medical 
examination if the veteran is now 
"available"), the RO should review the 
entire record (to include all evidence 
associated with the record as a result of 
the above request), and re-adjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If either 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran and his 
representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


